Continuation sheet:

Continuation of 3: The proposed after final amendments changes the scope of the independent claim so as to include a combination of limitations which were not previously considered together and which would require more time to search and considered than what is provided by the AFCP 2.0 program.

Continuation of 12: Applicant’s arguments presented on pages 11-13 of the remarks filed 31 March 2022 regarding the applied prior art of record not teaching the combination of limitations recited in the proposed amended claim 12 have been considered but are moot because the proposed claim amendments which introduce this limitation have not been entered.


/LEE E SANDERSON/Primary Examiner, Art Unit 1782